Title: From Alexander Hamilton to Henry Lee, 3 May 1799
From: Hamilton, Alexander
To: Lee, Henry


          
            Dear Sir,
            New York Ap May 3. 1799
          
          I have had the pleasure of receiving your letter of 24 March with the one subsequent to it both on the concerning the Recruiting service. The pains and trouble you have given yourself in this business calls particularly for my thanks and obligations.
          with the regard I remain Dr Sir Yr obed Sert.
          General Lee
        